Title: To James Madison from William Pinkney, 23 March 1810
From: Pinkney, William
To: Madison, James


Dear SirLondon. 23d. March 1810.
I had intended to write you a very tedious Letter; but I have no longer Time to do so—as it is now near 2. OClock in the Morning and Lieut. Elliott leaves Town at 10. A.M.
My official Letter of the 21t. Inst. will apprize you of the Course finally taken by this Government in Consequence of Mr. Jackson’s Affair. I do not presume to anticipate your Judgment upon it. It certainly is not what I wished, &, at one Time, expected; but I am persuaded that it is meant to be Conciliatory. I have laboured earnestly to produce such a Result as I believed wd. be more acceptable. Why I have failed I do not precisely know—and I will not harrass you with Conjectures. The Result, such as it is, will I am sure be used in the wisest Manner for the Honour & prosperity of our Country.
It is doubtful whether there will be any Change of Administration here. Partial Changes in Administration are very likely.
I think I can say with Certainty that a more friendly Disposition towards the U. S. exists in this Country at present than for a long Time past.
I had the Honour to receive your Letter of the 4h. of December, by Lieut Elliott—and am very much obliged to you for it. Presuming upon your Indulgence I will write again by the first opportunity. Mr. Oakeley will I think set out for America very soon; and I take for granted will be the Chargé d’Affaires.
With sincere and anxious Wishes for your Health and Happiness and for the Honour & Strength of your Government—believe me to be Dear Sir your faithful Friend and Obedient Servant
Wm Pinkney
